112 F.3d 452
97 CJ C.A.R. 627
Jerry L. HUNT, II, Plaintiff-Appellant,v.Kurtis DOWNING, Youth Center Worker, Atchison, KS;  YouthCenter at Atchison;  Peggy Roper, Youth CenterWorker, Atchison, KS, Defendants-Appellees.
No. 96-3153.
United States Court of Appeals,Tenth Circuit.
April 24, 1997.

Before SEYMOUR, Chief Judge;  PORFILIO, Circuit Judge;  and MURPHY, Circuit Judge.


1
ORDER DENYING LEAVE TO APPEAL WITHOUT PAYMENT OF FEES


2
Jerry L. Hunt, II, has filed an application with this court to be allowed to appeal without payment of fees.  Although he has not complied with the provisions of 28 U.S.C. § 1915(a)(2), we nonetheless deny his application on the ground the appeal is legally frivolous.  28 U.S.C. § 1915(e)(2)(B)(i).


3
Mr. Hunt filed an action claiming his civil rights had been violated by defendants because while he was detained in a state juvenile facility in 1993, they made him sleep one night in "urinated sheets" as punishment for intentionally soiling the bed covers.  The district court dismissed the complaint because it was frivolous and failed to state a claim under the Eighth Amendment, finding plaintiff alleged no facts showing defendants had acted with deliberate indifference and for the purpose of inflicting unnecessary and wanton infliction of pain.  Farmer v. Brennan, 511 U.S. 825, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994):  Rhodes v. Chapman, 452 U.S. 337, 346-47, 101 S.Ct. 2392, 2399, 69 L.Ed.2d 59 (1981).  We agree with this analysis.


4
The application to appeal without payment of fees is DENIED, and the appeal is DISMISSED.

ENTERED FOR THE
COURT:

5
/s/ John C. Porfilio

Circuit Judge